FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAIME FEDERICO LOPEZ REYES,                       No. 05-70129

               Petitioner,                        Agency No. A029-283-504

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jaime Federico Lopez Reyes, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) deportation order. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion whether the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA has failed to provide a reasoned explanation for its actions. Movsisian v.

Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      We reject Lopez Reyes’s contention that the BIA abused its discretion by

failing to articulate its reasoning where the BIA adopted and affirmed the IJ’s oral

decision pursuant to Matter of Burbano, 20 I. & N. Dec. 872 (BIA 1994), in

addition to providing its own reasons for dismissing his appeal. See Abebe v.

Gonzales, 432 F.3d 1037, 1040 (9th Cir. 2005) (en banc) (holding that the BIA

adopts the IJ’s entire decision when it cites Burbano and expresses no

disagreement with the IJ’s decision).

      We lack jurisdiction to review Lopez Reyes’s contentions regarding his

asylum claim, his motion for a continuance, and his adjustment of status

application because he failed to raise them before the BIA. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (generally requiring exhaustion of claims

before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     05-70129